DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 4, 6-8 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 recites the limitation "the cooling element" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 3, 4, 6-8 and 10, claims 3, 4, 6-8 and 10 are rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3, 4, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (DE 10 2010 007413 A1 machine translation), hereinafter Kaufmann, in view of Toya (US 5,021,494 A), both originally of record in the Non-Final rejection dated April 02, 2020, further in view of Long (US 2005/0133774 A1).
Regarding claims 1, 3, 4, 6, 8 and 10, Kaufmann teaches a housing for a transmission made of aluminum ([0006]) with an open pored metal foam on the outside of the motor housing to allow for better heat dissipation ([0007]-[0011]) (corresponding to open celled metal foam cooling structure) shown as a flat plate (22) (FIG. 1; [0014])) made of aluminum melt ([0014]) that is glued onto the outer surface of housing shell ([0014]; FIG.1) (glued corresponding to an intermediate layer of adhesive bonding between the foam and the housing) where the housing is made and the element (22) is glued (FIG. 1; [0014]).  Kaufmann does not teach a plurality of cooling elements…individually secured on an outer surface, nor an intermediate layer contains silicone and thermally conductive particles.  
Long, in the similar field of endeavor, transmission devices ([0012]), teaches a plurality of cooling elements extending from the outer surface of a housing extending as projections (projections means individually from the housing outer surface) ([0153]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kaufmann to include a plurality of cooling elements extending from the outer surface of a housing extending as projections taught by Long.  The motivation for doing so would have been to include more cooling elements and to thereby realize a relatively cooler operating temperature ([0153]).
Toya, in the similar field of endeavor, bonding for heat dissipation (Col. 6 Lns. 43-45), teaches a thermally conductive silicone composition comprising polyorganosiloxane and thermally conductive particles (Col. 1 Ln. 61 through Col. 2 Ln. 15) for use as an adhesive for heat dissipating applications (Col. 1 Lns. 6-10). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kaufmann to include the adhesive comprises silicone and thermally conductive .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann in view of Toya, further in view of Long, and further in view of Miwa (US-5,904,024 A), originally of record in the Non-Final rejection dated April 02, 2020.

Regarding claim 7, Kaufmann in view of Toya, further in view of Long, teaches each limitation of claim 1, as discussed above and Kaufmann further teaches wherein the cooling element is secured on the housing (FIG. 1; [0014]).  Kaufmann does not teach a plurality of cooling elements, nor secured on the housing by a magnet (emphasis added by examiner).
Long, in the similar field of endeavor, transmission devices ([0012]), teaches a plurality of cooling elements extending from the outer surface of a housing ([0153]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kaufmann to include a plurality of cooling elements taught by Long.  The motivation for doing so would have been to include more cooling elements and to thereby realize a relatively cooler operating temperature ([0153]).
Miwa, in the similar field of endeavor, holding a foam substrate against a support (Abstract), teaches a magnet used to attach a foam substrate onto a wall surface through magnetic force (Col. 1 Lns. 28-40).  
It would have been obvious to one of ordinary skill in the art at time the invention was filed to modify Kaufmann to include a magnet used to attach a foam substrate onto a wall surface through magnetic force taught by Miwa.  The motivation for doing so would have been 

Response to Arguments
Applicant’s arguments and claim amendments, filed October 21, 2020, with respect to the rejection(s) of claim(s) 1, 3, 4, 6-8 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 1, 3, 4, 6, 8 and 10 in view of Kaufmann, in view of Toya, further in view of Long and for claim 7 in view of Kaufmann, in view of Toya, further in view of Long and Miwa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784